— Appeal by defendants White House Discounts, Inc., and Charles Sutton from (1) so much of an order of the Supreme Court, Nassau County (Burstein, J.), dated July 2, 1979, as denied their motion to dismiss the third-party action against them and thereupon ordered said third-party action treated as an independent action and joined for trial with the main action, and (2) an order of the same court, dated April 1, 1981, which, in effect, denied reargument of the order dated July 2, 1979. Appeal from order dated April 1, 1981, dismissed, without costs or disbursements. No appeal lies from an order denying reargument. Order dated July 2, 1979, affirmed insofar as appealed from. No opinion. Appellants are directed to pay one bill of $50 costs and disbursements to respondents appearing jointly and filing separate briefs. Damiani, J. P., Lazer, Mangano and Gibbons, JJ., concur.